Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 14, 2006 (People v Dawkins, 27 AD3d 576 [2006]), affirming a judgment of the Supreme Court, Kings County, rendered December 9, 2002.
*733Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Crane, J.E, Ritter, Krausman and Dillon, JJ., concur.